DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 10-15, 17-20, and 25 are objected to because of the following informalities:
Claim 10, line 30, “connect” should read “connected”.  
Claim 25, line 1, “the” should be inserted before “prosthetic heart valve”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 4-7, 9-15, 16-17, 21, and 23-25 are rejected under pre-AIA  35 U.S.C. 102(a) or 102(e) as being anticipated by US 2009/0287299 (Tabor).
1. Tabor discloses an assembly (stent 250 of FIG. 34 mounted on balloon catheter as outlined in P0079-P0080) comprising a delivery catheter comprising a handle, a shaft extending from the handle, and an inflatable balloon coupled to the shaft (P0079-P0080). The shaft comprises a conduit for conducting inflation fluid to and from the balloon (P0079-P0080). The assembly has an implantable prosthetic heart valve (stent 250 of FIG. 34 as a heart valve at P0002) that is radially collapsible to a collapsed configuration for delivery into a patient on the delivery catheter, and radially expandable to an expanded configuration using the balloon (P0079-P0080). The prosthetic heart valve comprising: a radially collapsible and expandable annular frame having an inflow end portion defining an inflow end of the frame that is configured to receive antegrade blood flow into the prosthetic heart valve when implanted within the patient's body in the expanded configuration (P0078 and P0080), an outflow end portion defining an outflow end of the frame opposite the inflow end of the frame (P0078 and P0080), and axially oriented frame members (see annotated FIG. 34) at the outflow end portion; and a valve structure (tissue material 252) positioned within the frame and secured to the axially oriented frame members (e.g., see stitching at FIG. 34; P0078). The valve structure is configured to restrict retrograde blood flow from the outflow end toward the inflow end (P0051). The frame has at least two rows of diamond-shaped cells (see annotated FIG. 34) along the inflow end portion, and an outflow end row of cells (see annotated FIG. 34 which defines a row of cells with each cell of the row being a combination of three openings defining a “cell” or “bounded space”) along the outflow end portion. The outflow end row of cells are closer to the outflow end of the frame than any other enclosed cells of the frame (see “Outflow end cell” of annotated FIG. 34 which is the combination of three openings thereby forming the claimed cell of the outflow end row of cells). Each cell of the outflow end row of cells is at least twice as large as one of the diamond-shaped cells (FIG. 1 and 34). The frame has an outflow end row of angled struts positioned axially between the axially oriented frame members and the outflow end of the frame (see annotated FIG. 34). The outflow end row of angled struts partially defines the outflow end row of cells (see annotated FIG. 34). Each angled strut of the outflow end row of angled struts has an upper end closer to the outflow end and a lower end closer to the inflow end (FIG. 34). For each angled strut its upper end is connected to the upper end of an adjacent angled strut at an outflow apex of the frame and its lower end is connected to the lower end of an adjacent angled strut and to one of the axially oriented frame members (see annotated FIG. 34). T- 34 -THVVA-6412US18FILED VIA EFS ON MARCH 31, 2022he prosthetic heart valve in the collapsed configuration can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside the patient's body (P0080).  

    PNG
    media_image1.png
    840
    670
    media_image1.png
    Greyscale

2. Each of the rows of diamond-shaped cells include 12 diamond-shaped cells (P0078).  
4. The frame further comprises a second row of angled struts (see annotated FIG. 34) that is adjacent the outflow end row of angled struts and also partially defines the outflow end row of cells. The axially oriented frame members have axial ends that terminate at the second row of angled struts (see annotated FIG. 34). The axially oriented frame members connect the outflow end row of angled struts with the second row of angled struts (see annotated FIG. 34).  
5. The axially oriented frame members comprise axially oriented commissure members (see stitching at FIG. 34 and P0078) that are coupled to the valve structure; and axially oriented non-commissure members (see non-stitched axial members) that are positioned angularly between the commissure members (FIG. 34; P0078). The outflow end row of angled struts connects the commissure members with the non-commissure members (FIG. 34).  
6. Each outflow apex of the frame is positioned angularly between two of the axially oriented frame members that are nearest to the outflow apex (e.g., nearest to the apex along the angled struts in FIG. 1 and 34).  
7. The outflow end row of angled struts are U-shaped crowns at junctures of the upper ends of the angled struts (FIG. 34).  
9. The frame has a constant diameter from the inflow end to the outflow end (FIG. 1 and 34).  
10. Tabor discloses an assembly (stent 250 of FIG. 34 mounted on balloon catheter as outlined in P0079-P0080) comprising a delivery catheter comprising a handle, a shaft extending from the handle, and an inflatable balloon coupled to the shaft (P0079-P0080). The shaft comprises a conduit for conducting inflation fluid to and from the balloon (P0079-P0080). The assembly has an implantable prosthetic heart valve (stent 250 of FIG. 34 as a heart valve at P0002) that is radially collapsible to a collapsed configuration for delivery into a patient on the delivery catheter, and radially expandable to an expanded configuration using the balloon (P0079-P0080). The prosthetic heart valve comprising: a radially collapsible and expandable annular frame having an inflow end portion defining an inflow end of the frame that is configured to receive antegrade blood flow into the prosthetic heart valve when implanted within the patient's body in the expanded configuration (P0078 and P0080), an outflow end portion defining an outflow end of the frame opposite the inflow end of the frame (P0078 and P0080), and axially oriented frame members (see annotated FIG. 34) at the outflow end portion; and a valve structure (tissue material 252) positioned within the frame and secured to the axially oriented frame members (e.g., see stitching at FIG. 34; P0078). The valve structure is configured to restrict retrograde blood flow from the outflow end toward the inflow end (P0051). The frame has an inflow end row of cells (see annotated FIG. 34) along the inflow end portion, and an outflow end row of cells (see annotated FIG. 34 which defines a row of cells with each cell of the row being a combination of three openings) along the outflow end portion. The outflow end row of cells are closer to the outflow end of the frame than any other enclosed cells of the frame (see “Outflow end cell” of annotated FIG. 34 which is the combination of three openings thereby forming the claimed cell of the outflow end row of cells). The cells of the outflow end row of cells are larger than the cells of the inflow end row of cells (FIG. 34). The frame has an outflow end row of angled struts positioned axially between the axially oriented frame members and the outflow end of the frame (see annotated FIG. 34). The outflow end row of angled struts partially defines the outflow end row of cells (see annotated FIG. 34). Each angled strut of the outflow end row of angled struts has an upper end closer to the outflow end and a lower end closer to the inflow end (FIG. 34). For each angled strut its upper end is connected to the upper end of a first adjacent angled strut (see annotated FIG. 34 which defines “first adjacent angled strut” as the combination of two struts) at an outflow apex of the frame and its lower end diverges from the first adjacent angled struts (FIG. 34) and is connected to the lower end of a second adjacent angled strut and to a first one of the axially oriented frame members (see annotated FIG. 34). 
The lower end of the first adjacent angled strut is connected to a second one of the axially oriented frame members (see annotated FIG. 34). The first one of the axially oriented frame members and the second one of the axially oriented frame members partially define a single outflow cell of the outflow end row of cells (see annotated FIG. 34 where the defined first and second axially oriented frame members partially define a single outflow cell as defined as a combination of three openings forming a single “cell” or “bounded space”).

T- 34 -THVVA-6412US18FILED VIA EFS ON MARCH 31, 2022he prosthetic heart valve in the collapsed configuration can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside the patient's body (P0080).  
11. The cells of the outflow end row of cells are at least twice as large as the cells of the inflow end row of cells (FIG. 1 and 34).    
12. The frame further comprises a second row of angled struts (see annotated FIG. 34) that is adjacent the outflow end row of angled struts and also partially defines the outflow end row of cells. The axially oriented frame members have axial ends that terminate at the second row of angled struts (see annotated FIG. 34). The axially oriented frame members connect the outflow end row of angled struts with the second row of angled struts (see annotated FIG. 34).  
13. The axially oriented frame members comprise axially oriented commissure members (see stitching at FIG. 34 and P0078) that are coupled to the valve structure; and axially oriented non-commissure members (see non-stitched axial members) that are positioned angularly between the commissure members (FIG. 34; P0078). The outflow end row of angled struts connects the commissure members with the non-commissure members (FIG. 34).  
14. Each outflow apex of the frame is positioned angularly between two of the axially oriented frame members that are nearest to the outflow apex (e.g., nearest to the apex along the angled struts in FIG. 1 and 34).  
15. The outflow end row of angled struts are U-shaped crowns at junctures of the upper ends of the angled struts (FIG. 34).  
17. The frame has a constant diameter between the inflow end and the outflow end (FIG. 1 and 34).  
21. Tabor discloses an assembly (stent 250 of FIG. 34 mounted on balloon catheter as outlined in P0079-P0080) comprising a delivery catheter comprising a handle, a shaft extending from the handle, and an inflatable balloon coupled to the shaft (P0079-P0080). The shaft comprises a conduit for conducting inflation fluid to and from the balloon (P0079-P0080). The assembly has an implantable prosthetic heart valve (stent 250 of FIG. 34 as a heart valve at P0002) that is radially collapsible to a collapsed configuration for delivery into a patient on the delivery catheter, and radially expandable to an expanded configuration using the balloon (P0079-P0080). The prosthetic heart valve comprising: a radially collapsible and expandable annular frame having an inflow end portion defining an inflow end of the frame that is configured to receive antegrade blood flow into the prosthetic heart valve when implanted within the patient's body in the expanded configuration (P0078 and P0080), an outflow end portion defining an outflow end of the frame opposite the inflow end of the frame (P0078 and P0080), and axially oriented frame members (see annotated FIG. 34) at the outflow end portion; and a valve structure (tissue material 252) positioned within the frame and secured to the axially oriented frame members (e.g., see stitching at FIG. 34; P0078). The valve structure is configured to restrict retrograde blood flow from the outflow end toward the inflow end (P0051). The frame has an inflow end row of diamond-shaped cells (see annotated FIG. 34) disposed closer to the inflow end of the frame than any other enclosed cells of the frame, and an outflow end row of cells (see annotated FIG. 34 which defines a row of cells with each cell of the row being a combination of three openings defining a “cell” or “bounded space”) disposed closer to the outflow end of the frame than any other enclosed cells of the frame (see “Outflow end cell” of annotated FIG. 34 which is the combination of three openings thereby forming the claimed cell of the outflow end row of cells). The cells of the outflow end row of cells are at least twice as large as the diamond-shaped cells (FIG. 34). The frame has an outflow end row of angled struts positioned axially between the axially oriented frame members and the outflow end of the frame (see annotated FIG. 34). The outflow end row of angled struts partially defines the outflow end row of cells (see annotated FIG. 34). Each angled strut of the outflow end row of angled struts has an upper end closer to the outflow end and a lower end closer to the inflow end (FIG. 34). For each angled strut its upper end is connected to the upper end of an adjacent angled strut at an outflow apex of the frame and its lower end is connected to the lower end of an adjacent angled strut and to one of the axially oriented frame members (see annotated FIG. 34). The frame further comprises a second row of angled struts (see annotated FIG. 34) that is adjacent the outflow end row of angled struts and also partially defines the outflow end row of cells. The axially oriented frame members have axial ends that terminate at the second row of angled struts (see annotated FIG. 34). The axially oriented frame members connect the outflow end row of angled struts with the second row of angled struts (see annotated FIG. 34). The axially oriented frame members comprise axially oriented commissure members (see stitching at FIG. 34 and P0078) that are coupled to the valve structure; and axially oriented non-commissure members (see non-stitched axial members) that are positioned angularly between the commissure members (FIG. 34; P0078). The outflow end row of angled struts connects the commissure members with the non-commissure members (FIG. 34). Each outflow apex of the frame is positioned angularly between two of the axially oriented frame members that are nearest to the outflow apex (e.g., nearest to the apex along the angled struts in FIG. 1 and 34).  T- 39 -THVVA-6412US18FILED VIA EFS ON MARCH 31, 2022he outflow end row of angled struts are U-shaped crowns at junctures of the upper ends of the angled struts (FIG. 34). An angle of the angled struts increases at the junctures of the upper ends of the angled struts (see annotated FIG. 34 where the defined angled struts include two portions with the portion closer to the crown increasing in angle relative to the lower portion). The prosthetic heart valve in the collapsed configuration can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside the patient's body (P0080).  
23. The valve structure comprise a plurality of leaflets coupled to the frame (via stitching at FIG. 34-35 and P0078). Each leaflet of the plurality of leaflets comprises a curved apex portion (see curved top of stitching in FIG. 35) and overlaps at least one cell of the inflow end row of diamond-shaped cells (e.g., at least the stitching as part of the claimed “leaflets” overlaps the diamond-shaped cell in FIG. 35).  
24. The valve structure comprises a plurality of leaflets forming commissures where each leaflet of the plurality of leaflets is coupled to an adjacent leaflet of the plurality of leaflets (FIG. 35; P0078). The commissures of the plurality of leaflets are coupled to the axially oriented commissure members of the frame at a location axially spaced from the outflow end of the frame toward the inflow end of the frame (see FIG. 35 where the axially oriented commissure members terminate in a middle portion of the frame such that they do not extend to outflow end; in other words, the angled struts extend to the outflow end, not the axially oriented members).  
25. The prosthetic heart valve further comprises an inner skirt positioned on an interior side of the frame (P0057 teaches a skirt extending through vertical portions of the frame to an interior of the frame).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 18-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0287299 (Tabor) in view of US 2010/0036484 (Hariton).
Tabor discloses the invention substantially as claimed as discussed above but does not disclose the outer skirt. Hariton teaches a prosthetic heart valve having an outer skirt (16) in the same field of endeavor for the purpose of improving blood flow past the inflow end of the valve (FIG. 1 and 16; P0063). The outer skirt is positioned around the inflow end portion of the frame and has an undulating edge that is attached to the frame (FIG. 1 and 16; P0063). The outer skirt extends from the inflow end of the frame and covers the inflow end row of cells (FIG. 1; P0063). The undulating edge has alternating projections and notches (FIG. 16). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the prosthetic heart valve of Tabor to include an outer fabric skirt as taught by Hariton in order to improve blood flow past the inflow end of the valve.
Hariton further teaches the undulating edge of the outer skirt having projections and notches to match the shape of the stent (FIG. 1; P0063) such that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the skirt of Hariton to include 12 projections and notches to match the shape of the stent of Tabor.
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to claims 1, 10, and 21 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771